Plaintiff, who was the wife of the defendant, brings this action to recover damages for personal injuries sustained through the alleged negligence of her husband in the operation of an automobile in which she was a passenger. The accident happened in the State of Connecticut. Order granting defendant’s motion for judgment on the pleadings *714dismissing the complaint on the ground that the court has no jurisdiction of the subject of the action, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.